IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL WAYNE KREIDEL,                                  No. 69407
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                         FILED
                                  Respondent.
                                                                             MAR 0 4 2016
                                                                             TRACE K ORDEN/AN
                                                                         CLERK   F SUPREME COURT
                                                                        By
                                                                              DE
                                                                              DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion to vacate judgment. Eighth Judicial District Court, Clark County;
                Carolyn Ellsworth, Judge.
                            This court's preliminary review of this appeal revealed a
                potential jurisdictional defect. Specifically, the district court entered the
                order denying appellant's motion to vacate judgment on November 4,
                2015. Appellant's notice of appeal was due on December 4, 2015.                See
                NRAP 4(b); Edwards v. State, 112 Nev. 704, 918 P.2d 321 (1996).
                Appellant's notice of appeal, however, was not filed in the district court
                until December 11, 2015, seven days beyond the relevant appeal period.
                "[Nu untimely notice of appeal fails to vest jurisdiction in this court."
                Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                            Under this court's holding in             Kellogg v. Journal
                Communications, if appellant delivered his notice of appeal to a prison
                official for mailing on or before December 4, 2015, his notice of appeal
                would be deemed timely filed. 108 Nev. 474, 477, 835 P.2d 12, 13 (1992)
                (holding that a notice of appeal is deemed "filed" when it is delivered to a
                prison official). Because appellant signed his notice of appeal on
                December 3, 2015, this court directed the attorney general to obtain and
SUPREME COURT
     OF
   NEVADA


(0) 19,0A
                                                                                        I la -0-7017
                transmit a copy of the notice of appeal. If appellant did not use the notice
                of appeal log, the attorney general was to inform this court whether
                appellant used any other logs. On February 19, 2016, the attorney general
                submitted a timely response. The attorney general indicates that there is
                no record of when appellant mailed his notice of appeal.'
                             This court's decision in Kellogg contemplates that the date of
                delivery of the notice of appeal to a prison official will be determined by
                the date recorded in the prison mail log.    Id. at 476-77, 835 P.2d at 13.
                Here, there is no clear record of the date appellant delivered his notice of
                appeal to a prison official pursuant to Kellogg. Therefore, the December
                11, 2015, filing date of the notice of appeal in the district court controls.
                Because appellant's notice of appeal was untimely filed, we
                             ORDER this appeal DISMISSED. 2



                                                                   ,   J.
                                        Hardesty


                                            J.
                Saitta


                       'As noted by the Attorney General in his response, appellant has
                filed a letter in this court indicating that on December 7, 2015, he mailed
                an unknown document to the Eighth Judicial District Court. Regardless
                of what that document might have been, it was still filed outside the time
                period for filing a notice of appeal.

                      2 Inlight of this order, the pro se motions filed on February 8, 2016,
                and February 17, 2016, are denied as moot. The clerk of this court shall
                return, unified, the pro se motion for emergency review for a preliminary
                injunction.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                      2
                      cc: Hon. Carolyn Ellsworth, District Judge
                           Michael Wayne Kreidel
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    7   e4                                     3